Citation Nr: 0841963	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-39 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating greater than 30 percent 
disabling for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The veteran and his therapist, Sister K.K.


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO in Louisville, Kentucky, which granted service connection 
for PTSD, among other things, and assigned an initial rating 
of 30 percent disabling.  Because the RO did not assign the 
maximum disability rating possible for the veteran's service-
connected disability, the appeal for a higher evaluation 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

Twice in May 2008, the veteran submitted additional evidence 
after this appeal was certified to the Board.  See 38 C.F.R. 
§§ 20.800; 20.1304(c) (2008).  With the evidence, the veteran 
submitted a written waiver of initial consideration by the 
Louisville RO, the Agency of Original Jurisdiction (AOJ) in 
this case.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) (2008).  
Remand, thus, is not required, and the Board may consider the 
evidence.  See 38 C.F.R. § 19.9(b)(3) (2008).  

The veteran and his therapist, Sister K.K., testified before 
the undersigned at a May 2008 hearing at the RO, a transcript 
of which has been associated with the file.  


FINDING OF FACT

The veteran's PTSD is manifested by panic attacks, anxiety, 
irritability, anger, nightmares, difficulty falling and 
staying asleep, short- and long-term memory loss, 
hypervigilance, excess startle response, avoidance, some 
grooming problems, impaired judgment, intrusive thoughts, 
disturbances of mood and motivation, and flashbacks.


CONCLUSION OF LAW

The veteran meets the criteria for an initial rating of 50 
percent disabling for PTSD, and no more.  38 U.S.C. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.130 Diagnostic 
Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The present claim arises from an initially-granted claim of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2006 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability and effective date.  38 U.S.C. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Dingess, 19 Vet. App. at 490.  

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
are in the file.  Private medical records identified by the 
veteran have been obtained, to the extent possible, as well 
as letters from various therapists.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim which are 
not now associated with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
January 2007.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected PTSD since he was last examined.  
See 38 C.F.R. § 3.327(a).  It is the objective symptoms of 
the disability, such as occupational and social impairment, 
memory impairment, and personal appearance that guide VA's 
assignment of a rating.  All these factors were completely 
addressed in the VA examination and remain correct 
evaluations of the veteran's disability.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95, summary 
available at 60 Fed. Reg. 43,186-01 (1995).  The January 2007 
examination is an adequate base upon which the rating 
decision stands.  Both pre- and post-VA examination treatment 
records are consistent with the examination and thus, the 
Board finds that no further action is needed.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Initial Rating

The veteran contends his PTSD should be rated higher than 30 
percent disabling.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411 the general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2008).  Disability 
ratings are assigned according to the manifestation of 
particular symptoms, as listed in the rating formula.  The 
list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of 
the types and degrees of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like 
setting); inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 
4.130, DC 9411 (2008).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is just one part of the medical 
evidence to be considered and is not dispositive.  The same 
is true of any physician's statement as to the severity of a 
disability.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.

Various treatment records from Patient First throughout the 
file document his anxiety, depression, insomnia, and panic 
attacks.  In November 2005, a treatment record noted the 
veteran's panic attacks were stable on Xanax.  In March 2006, 
a treatment note records a history of anxiety, a lack of 
present motivation, increase in irritability, and that the 
symptoms affected his sleep.  The report noted anhedonia and 
increased drinking and stated that the symptoms had increased 
since the loss of his sister, mother, and stepfather.  The 
doctor prescribed Effexor as the veteran stated he had been 
on Prozac and then Paxil with no effect.  At a follow up 
treatment some two weeks later, the treatment note said the 
veteran was doing better, moods were improved, and that he 
was less irritable.  The doctor increased the veteran's daily 
Effexor dosage. In April 2006, the a treatment note stated 
the veteran had discontinued Paxil and that nightmares had 
resolved, though he was moody and irritable.  The note also 
stated he was not sleeping well.

A June 2006 letter from the Vet Center, Dr. C., where the 
veteran participates in group therapy, described the PTSD 
symptoms the veteran endorsed, including avoidance behaviors, 
nightmares, flashbacks, social isolation, anhedonia, 
difficulty sleeping, irritability, hypervigilance, anxiety, 
and exaggerated startle response.

The veteran underwent a VA examination in January 2007.  The 
examiner reviewed the veteran's claims file and other 
records.  The veteran related being on medication for PTSD-
related symptoms of anxiety and depression since 1981.  The 
veteran reported working for the Internal Revenue Service as 
an illustrator since 1985.  He reported drinking a 6 pack of 
beer per day after work and no illicit drug use.  The veteran 
reported difficulty falling and remaining asleep, as well as 
nightmares and flashbacks.  The veteran reported past 
suicidal ideation, but no attempts, and no current ideation 
or intent.

The examiner stated the veteran appeared lucid, oriented, and 
in no acute distress.  His mood was neutral and affect was 
generally mood-congruent, although the veteran was teary when 
discussing Vietnam experiences.  The veteran exhibited no 
abnormal motor movements or postures and spoke in a clearly 
audible, well-modulated voice.  His eye contact was socially 
appropriate.  The veteran's thought process was linear, 
logical, and there was no evidence of delusions, 
hallucinations, or other psychotic process.  The veteran's 
immediate attention was within normal limits.  His working 
memory was fairly functional and he attended to a vigilance 
test, counting backwards by 7s.  The veteran's immediate and 
delayed memory for verbally presented information was grossly 
within normal limits, though it was somewhat lower than the 
examiner expected.  The veteran's score of 29 on the 
Posttraumatic Stress Diagnostic Scale placed him in the 
moderate to severe range, and his score of 8 on the Level of 
Impairment in Functioning put him in the severe range.  His 
scores on the Montreal Cognitive Assessment, Cognitive Oral 
Word Association Test, and Wechsler Memory Scale-Revised 
showed his cognitive functioning to be generally within 
normal limits; his memory functioning was slightly below 
expectations for his level of academic achievement and 
attention/concentration abilities.

The examiner assigned a GAF score of 60, stating he exhibited 
a generally moderate degree of dysfunction secondary to PTSD 
symptoms.  The examiner stated that, despite continued 
difficulty with his marriage and job, he could function with 
the help of a supportive spouse, employer, and therapist.  

In the May 2008 Travel Board hearing, the veteran reported 
his recent divorce and discussed that he remains on Xanax.  
He endorsed panic attacks lasting some 10-15 minutes, 2-3 
times per week, manifested by chest tightness, nausea, 
clamminess, and equilibrium problems.  He discussed his 
nightmares and sleep problems, as well as memory impairment 
in both the short- and long-term.  Though groomed well for 
the hearing, the veteran stated he did not always maintain 
his hygiene as well when at home.  The veteran reported 
suicidal ideation, which his therapist testified was tied to 
a sense of powerlessness developed by his undesired 
assignment as a medic in the Army.  Socially, the veteran 
reported avoiding outside contact, that he did not go out, 
and that he has very little relationship to either of his 
adult children.  He stated he used to fish, ride motorcycles, 
and make art, but that he did none of these hobbies anymore.  
The veteran reported violent outbursts, but provided no 
detail regarding this.  

At work, the veteran stated he strives to avoid interaction 
with co-workers, though, obversely, he stated that he gets 
along with most of his co-workers because they allow him 
quite a bit of "attitude."  The Board notes that this last 
word may have been an incorrect transcription of 
"latitude," though, in either event, the import of the 
statement to the legal analysis is the same.  The veteran 
reported his boss would be retiring at the end of 2008, and 
that, without such a supportive and accommodating boss, he 
might be in trouble at work.  The veteran's therapist 
suggested the same, noting the veteran's inability to 
incorporate new things into his routine, such as computer 
programs.  The veteran stated that, since 1994, he had only 
received one pay grade increase, to a GS-12, and stated this 
was atypical for someone who had been working at IRS since 
1985.  The veteran's therapist opined that, while the deaths 
of his mother and sister in late 2004 and 2005 caused him 
some distress, it is his PTSD symptoms that continue to 
provide difficulty in his life.  

The veteran's current boss wrote a letter describing his 
accommodations to the veteran and sent in the veteran's 
timecards from 2007.  These timecards reflect the veteran 
missed some 39 days due to PTSD symptoms.  The veteran's boss 
stated he was concerned how he would get along with a new 
boss once he retired in December 2008.  The boss noted the 
veteran's inappropriate behavior and his difficulties 
traveling for work.  The boss noted the veteran's diminished 
interest in going to baseball games with him over the years, 
culminating in an altercation with a security guard at the 
last game the two attended together.  The boss also noted the 
veteran's difficulties dealing with deaths in his family as 
well as his recent divorce.

The veteran's most recent ex-wife discussed his symptoms in 
an April 2008 letter.  She described several instances of his 
memory loss, including a December 2007 incident when he 
forgot to set the emergency brake on his truck, which rolled 
back into a river.  In October 2007, the veteran bought a new 
tractor, but despite growing up on farms and a prior 
knowledge of farm implements, he was unable to unhook the 
mower from the tractor.  In March 2007, the ex-wife asked the 
veteran to feed their parrot while she was gone; when she 
returned the water bowl was dry though the veteran claimed he 
had given the parrot water.  In the last two years, she 
reported the veteran had run into the garage door twice from 
the outside.  The veteran endorsed this at the hearing along 
with the emergency brake issue.  The ex-wife related several 
instances when the veteran accused her or others of 
misplacing or hiding various items, which, she said, were 
invariably found where he left them.  She also related an 
instance of forgetfulness regarding the veteran's phone 
number.  The ex-wife also described the veteran's 
irritability and anger, discussing issues demonstrating both 
of these symptoms.  She described the death of the veteran's 
sister and mother in a short time span, and related dramatic 
behavior changes, such as a decrease in grooming and hygiene, 
as temporally related to those deaths.  The ex-wife also 
related suicidal ideation, a decrease in his mental 
abilities, and panic attacks several days per week.

A February 2007 letter from Dr. C at the Vet Center stated 
the veteran was having several panic attacks per week and 
that he had impaired abstract thinking.  He stated the 
veteran is incidental and verbally profuse yet evasive; he 
lacked insight into causation.

The Board also considers letters from the veteran's 
therapist, Sister K.K.  A May 2007 letter noted the veteran 
was working to decrease his alcohol intake.  She also 
reported that the veteran treasured his marriage and was 
working to learn how to back off from intrusive thoughts 
about Vietnam that caused tension in the home.  The therapist 
reported the veteran's anxiety to be high, and described his 
difficulties seeing veterans at VA hospitals due to his 
experience as a medic in a Vietnam field hospital.  She also 
reported disturbances of mood and motivation, indicated by 
missing work and by his decreased interest in hobbies.  In 
the hearing, the therapist noted the veteran's nightmares 
corresponded with missing work the next day.  Most recently, 
in May 2008, she related his insensitivity and black humor as 
the reasons for his recent divorce and labeled them part and 
parcel of his chronic PTSD symptoms.  She described almost-
daily panic attacks which were triggered, variously, by news 
of other veterans or by recent war news.  She related his 
nightmares and insomnia impacting his ability to perform at 
work and described an incident in late April 2008 when the 
veteran's boss asked him not to report to work due to the 
veteran's appearance and inappropriate outbursts of anger 
because a Mexican delegation was touring the office that day.  

Considering this comprehensive record, the Board finds the 
veteran's symptoms create a picture of disability that does 
more closely approximate the associated with the 50 percent 
rating.  The veteran is experiencing between 2 and 6 panic 
attacks per week.  He exhibits anxiousness and chronic sleep 
impairment, along with memory loss.  He has anger, 
nightmares, and some hypervigilance.  There is evidence his 
short-term memory is affected, and clinical tests confirmed 
his memory functioning was below expectations.  His mood and 
motivation are disturbed.  He experiences suicidal ideation.  
While it appears the onset of his grooming and hygiene 
difficulties onset with the deaths of two family members 
close in time, these difficulties apparently continue.  The 
veteran does not exhibit a flattened affect, nor is his 
speech circumstantial, circumlocutory, or stereotyped.  Dr. 
C's February 2007 letter describes the veteran as incidental 
and verbally profuse yet evasive, lacking insight into 
causation.  Dr. C reports the veteran as having impaired 
abstract thinking, though the VA examiner, one month earlier, 
stated his thought process was linear and logical.  The 
veteran appears to be socially isolated at work, but endorses 
getting along with his co-workers and boss, who are lenient 
in dealing with his behavior.  The veteran's wife recently 
divorced him after an 18-year marriage, and he reports having 
no relationship with an adult daughter and a strange 
relationship with an adult son, whom the veteran last saw in 
2001 at his mother's funeral.  The veteran's boss reported 
attending baseball games with the veteran, but that his 
interest in this is diminished.  The veteran reported having 
lost interest in his various hobbies.  He also exhibits some 
hypervigilance and excess startle response.  On the whole, 
the evidence is in equipoise regarding the increased rating 
to 50 percent and thus, the benefit of the doubt rule 
resolves the issue in support of the increased rating to 50 
percent disabling.

The veteran, though, is not entitled to a rating higher than 
50 percent.  Though he experiences suicidal ideation and some 
neglect of personal appearance and hygiene, the veteran does 
not exhibit the type of impaired impulse control associated 
with the 70 percent disability rating, including unprovoked 
irritability and periods of violence.  The veteran does not 
exhibit spatial disorientation and, though he has trouble 
dealing with people, has maintained relationships with his 
co-workers.  He has adapted himself to the work setting by 
social isolation for the most part, as co-workers appear 
willing to deal with him.  The veteran does not have near-
continuous panic or depression that rises to the level of 
affecting his ability to function independently, 
appropriately, and effectively.  His speech is not 
intermittently illogical, nor is it obscure.  There is but 
one report of his speech being irrelevant.  He does not have 
obsessional rituals interfering with his routine activities.  
As noted, the list of symptoms in the rating formula is not 
intended to constitute an exhaustive list, but rather shows 
examples of the types and degrees of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan, 16 Vet. App. at 442-43.  The veteran does exhibit 
some of the symptoms associated with the 70 percent 
disability rating, but his overall picture of disability 
simply does not comport with that rating, both because his 
symptoms are not severe enough to warrant the 70 percent 
rating, and because he does not exhibit enough of the 
symptoms generally associated with that rating.  See 38 
C.F.R. § 4.130, DC 9411 (criteria for 70 percent rating).

The Board does note that the facts of this case raise the 
issue of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b).  Section 3.321(b)'s purpose is to accord justice to 
veterans whose exceptional symptoms exceed the capacity of 
any relevant DCs to compensate him for his disability.  The 
veteran's disability must be so exceptional or unusual with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The evidence in this case does not support 
referral to the Compensation and Pension Service because the 
applicable DC adequately compensates the veteran for his 
disability.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008); VAOGCPREC 6-96, summary available at 61 Fed. Reg. 
66748-02, 66749 (1996).  

A disability rating itself is recognition that industrial 
capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 
361, 363; Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  
The evidence reflects that the veteran missed some 39 days 
due to PTSD during 2007, and the veteran stated this is 
typical.  See Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).  The employment records reflect, however, that the 
veteran continuously retained a positive balance of both 
annual and sick leave.  Regarding his statement that he had 
not been promoted to a new grade since being promoted to a 
GS-12 in 1994 at I.R.S., the Board notes that the veteran 
reported his monthly income in the March 2008 findings of 
fact attached to the divorce decree to be $6,500.00.  The 
veteran never reported an additional source of income, noting 
solely I.R.S. as his employer in the findings of fact.  The 
report of a $6,500.00 per month income coordinates roughly 
with the gross income for a GS-12, step 10 salary for a 
Kentucky worker.  Thus, while the veteran may not have 
received a grade increase, it appears he was not denied pay 
increases via step promotions.  The veteran has reported no 
instances of hospitalization due to his PTSD.  Because the 
veteran's currently assigned 50 percent disability rating 
adequately compensates him for his service-connected 
disability, the Board concludes that the facts of this case 
do not warrant referral to the Compensation and Pension 
Service for an extraschedular rating.  See Barringer, 22 Vet. 
App. at 243-45; Thun, 22 Vet. App. at 115-16; VAOGCPREC 6-96.

The Board has also considered "staging" the periods of the 
veteran's disability but finds assigning different ratings to 
any periods of the veteran's disability to be inappropriate 
in this case.  See Hart, 21 Vet. App. at 510.  

The Board concludes that the evidence is at least in 
equipoise regarding the 50 percent rating, the veteran 
receives the benefit of the doubt, and the initial disability 
rating for his service-connected PTSD is increased to 50 
percent.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.7.  The preponderance of the evidence, however, is against 
a rating higher than 50 percent.


ORDER

Entitlement to an initial 50 percent rating for PTSD is 
granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


